Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 1 of 14 PageID #: 127




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                             CIVIL ACTION NO. 3:19-CV-858-RGJ

  ROBERT LESTER                                                                         Plaintiff

  v.

  LOUISVILLE METRO GOVERNMENT,                                                       Defendants
  et al.

                                   * * * * *
                          MEMORANDUM OPINION AND ORDER

        Plaintiff Robert Lester alleges violations of state law and seeks relief under 42 U.S.C. §

 1983 for alleged violations of his rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth

 Amendments to the United States Constitution against Defendants Louisville Metro Government

 (“Louisville Metro”), Louisville Metro Youth Detention Center (“LMYDC”), Romonte Dishman

 (“Dishman”), a staff member at LMYDC, Benguy Guerrier (“Guerrier”), a staff member at

 LMYDC, and Toni Rice (“Rice”), the Quality Assurance Director at LMYD. [DE 7]. Defendants

 Louisville Metro and LMYDC moved to dismiss the Amended Complaint. [DE 10]. Briefing is

 complete and the matter is ripe. [DE 13; DE 14]. For the reasons below, Defendants’ Motion to

 Dismiss [DE 10] is GRANTED IN PART AND DENIED IN PART.

                                       I.     BACKGROUND

         Plaintiff was incarcerated in LMYDC from April 2018 to November 2018. [DE 7 at 43].

 While incarcerated, Plaintiff alleges that he was “subjected to a pattern of abuse, neglect and

 physical violence toward him” by LMYDC staff members. Id. Plaintiff pinpoints three instances

 of “abuse, neglect, and physical violence.” Id.




                                                   1
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 2 of 14 PageID #: 128




        On April 20, 2018, Plaintiff was working in the computer lab. Id. When his computer

 stopped working, Plaintiff became upset. Id. In response, LMYDC staff members “dragged” him

 “to an area . . . [in the computer lab] . . . hidden from view of a nearby camera, where a staff

 member known only as Mr. O’Neal stomped on [his] head with his boot.” Id. Plaintiff alleges

 that this “incident caused him to suffer abrasions, knots and bruising to his skull, cuts on his wrist

 and left index finger, and red marks and welts around his throat, and emotional distress.” Id. He

 “exercised his only administrative remedy to address this abuse by filing a report with the Cabinet

 for Health and Family Services.” Id.

        On June 4, 2018, Plaintiff “engaged in a non-violent verbal altercation” with Guerrier. Id.

 After the altercation and as Plaintiff walked away, Guerrier “rushed at [him] and grabbed him by

 the throat and threw him into a wall, knocking over a chair, then threw [him] to the ground, kneed

 him in the face and later punched him in the face.” Id. at 43-44. Plaintiff alleges that he tried to

 report this incident to the Cabinet for Health and Family Services, but that Rice prevented him

 from doing so until “‘his bruises healed.’” Id.

        Finally, on September 12, 2018, a LMYDC staff member named Mr. Queen

 “slammed” Plaintiff onto the “hard floor by a toilet.” Id. at 45-46. Rice then “closed a door to

 the bathroom to obstruct the view of the incident.”         Id. at 46.    After the alleged assault,

 Plaintiff had a “large welt behind his neck for several days.” Id.

        In November 2019, Plaintiff sued Defendants in Jefferson County Circuit Court. [DE 1-

 3]. Defendants removed the case [DE 1] to this Court and moved to dismiss [DE 4]. After Plaintiff

 amended his complaint [DE 7], Defendants Louisville Metro and LMYDC filed another motion to

 dismiss. [DE 10].



                                                   2
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 3 of 14 PageID #: 129




                                        II.     STANDARD

        Federal Rule of Civil Procedure 12(b)(6) instructs that a court must dismiss a complaint if

 the complaint “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

 To state a claim, a complaint must contain “a short and plain statement of the claim showing that

 the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion to dismiss,

 courts must presume all factual allegations in the complaint to be true and make all reasonable

 inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue

 Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the district court

 need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers, USA, LLC,

 561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels and

 conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does a

 complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

        To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to

 relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

 is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

 Twombly, 550 U.S. at 556). “A complaint will be dismissed . . . if no law supports the claims

 made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

 an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x

 485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).




                                                   3
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 4 of 14 PageID #: 130




                                           III.     DISCUSSION

 A.      Exhaustion of Administrative Remedies

         Defendants contend that because Plaintiff “failed to file a grievance relating to any of the

 alleged incidents in his Amended Complaint, he failed to exhaust his administrative remedies. As

 such, all of his claims must be dismissed pursuant to the Prison Litigation Reform Act and KRS

 454.415.” [DE 10-1 at 76]. Plaintiff disagrees, arguing that “plaintiffs are not required to exhaust

 state administrative remedies before bringing a § 1983 action” and, even if they are, Plaintiff

 satisfied the exhaustion requirement by attempting to file a grievance with the “appropriate

 authorities following his physical assault on June 4, 2018.” [DE 13 at 119].

                  1.      Prison Litigation Reform Act (“PLRA”)

         The PLRA provides: “No action shall be brought with respect to prison conditions under

 1983 of this title, or any other federal law, by a prisoner confined in any jail, prison, or other

 correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C.

 § 1997e(a) (emphasis added). The PLRA defines “prisoner” as “any person incarcerated or

 detained in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent

 for, violations of criminal law or the terms and conditions of parole, probation, pretrial release, or

 diversionary program.” 42 U.S.C.A. § 1997e(h) (emphasis added).

         According to the Amended Complaint, Plaintiff was not “incarcerated or detained” in

 LMYDC when he filed his action against Defendants in November 2019.1 [DE 7 at 43 (“From


 1 Defendants claim that “[f]rom the time of the alleged rights violations through filing this action, Plaintiff
 was incarcerated.” [DE 10-1 at 75]. However, as noted above and making all “reasonable inferences” in
 Plaintiff’s favor, the Amended Complaint appears to contradict this assertion. Directv, Inc. v. Treesh, 487
 F.3d 471, 476 (6th Cir.2007) (“In reviewing a motion to dismiss, we construe the complaint in the light
 most favorable to the plaintiff, accept its allegations as true, and draw all reasonable inferences in favor of
 the plaintiff”).

                                                       4
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 5 of 14 PageID #: 131




 April 2018, until approximately November 8, 2018 Plaintiff, then a minor, was a resident” of

 LMYDC)]. Because he was not “incarcerated or detained,” he was not a “prisoner” under the

 PLRA. The question2 for the Court thus becomes: if Plaintiff was not a “prisoner,” does the

 PLRA’s exhaustion requirement apply to him? The Sixth Circuit has not addressed this issue, but

 “every federal court of appeals3 that has addressed this issue has held that the PLRA's exhaustion

 requirement” does not apply to former inmates like Plaintiff. See Burke v. Thompson, No. 5:15-

 CV-00007-TBR, 2016 WL 2587996, at *10 (W.D. Ky. May 4, 2016) (quoting Mabry v. Freeman,

 489 F. Supp. 2d 782, 785 (E.D. Mich. 2007) (internal quotation marks omitted) (finding PLRA

 exhaustion requirement does not apply to former inmate). These cases hold that the “language of

 the statute is plain and unambiguous—the exhaustion requirement applies only to ‘prisoners.’”

 Talamantes v. Leyva, 575 F.3d 1021, 1023 (9th Cir. 2009). A person “not ‘incarcerated or

 detained’ in this manner at the time the action is filed is not a ‘prisoner’ for purposes of the statute,

 and therefore, not subject to the exhaustion requirement.” Id. Based on the clear weight of

 authority, the Court finds that PLRA’s exhaustion requirement does not apply to Plaintiff because

 he was not a “prisoner” when he filed his action.

                 2.      KRS 454.415

         KRS § 454.415(1) provides “[n]o action shall be brought by or on behalf of an inmate . . .

 until administrative remedies as set forth in the policies and procedures of the Department of

 Corrections, county jail, or other local or regional correctional facility are exhausted.” The term


 2Plaintiff did not raise this issue. Nonetheless, the Court considers it.
 3See Greig v. Goord, 169 F.3d 165, 167 (2d Cir.1999); Ahmed v. Dragovich, 297 F.3d 201, 210 (3d
 Cir.2002); Michau v. Charleston County, 434 F.3d 725, 727 (4th Cir.2006); Janes v. Hernandez, 215 F.3d
 541, 543 (5th Cir.2000); Kerr v. Puckett, 138 F.3d 321, 323 (7th Cir.1998); Nerness v. Johnson, 401 F.3d
 874, 876 (8th Cir.2005); Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir.2000); Norton v. City of Marietta,
 432 F.3d 1145, 1150 (10th Cir.2005); Harris v. Garner, 216 F.3d 970, 979–80 (11th Cir.2000).

                                                    5
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 6 of 14 PageID #: 132




 “inmate” is defined as “any person confined in either a state or federally operated facility, a county

 jail or other facility of local government, or in a private facility under contract with the Department

 of Corrections.” KRS § 454.400.

         Kentucky appellate courts have not considered whether the exhaustion requirement found

 in KRS § 454.415 applies to former inmates. Nor has the Sixth Circuit. But, in a well-reasoned

 opinion in this district, this Court stated:

         Neither party has cited a Kentucky case interpreting whether the exhaustion
         requirement found in KRS § 454.415 applies to former prisoners and this Court has
         been unable to find any such case. Therefore, the Court will interpret the language
         of KRS § 454.415 to determine whether it applies to claims brought by or on behalf
         of inmates who are no longer incarcerated. In doing so, the Court finds the statutory
         language of the PLRA to be analogous and case law interpreting the PLRA to be
         persuasive.

         ...

         This Court finds this interpretation of the PLRA to be applicable to KRS § 454.415.
         An inmate is defined as “any person confined in either a state or federally operated
         facility.” KRS § 454.400. Though it could have, it does not include any person
         who was confined. Harris v. Garner, 216 F.3d 970, 975 (11th Cir. 2000) (“It is
         confinement status at the time the lawsuit is ‘brought, i.e., filed, that matters”)
         (collecting cases). The Court also finds the reasoning for why former prisoner are
         not required to exhaust administrative remedies under the PLRA to be applicable
         to KRS § 454.415. “To require former prisoners to initiate or pursue those internal,
         administrative remedies once they have left the confines of a facility is a strained
         application of § 1997e at best.” Smith v. Franklin Cty., 227 F. Supp. 2d 667, 676
         (E.D. Ky. 2002).

         ...

         Accordingly, the Court holds that KRS § 454.415 does not apply to actions brought
         by or on behalf of former inmates who are no longer incarcerated.

 Burke, 2016 WL 2587996 at *10–11.




                                                   6
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 7 of 14 PageID #: 133




         Based on this persuasive precedent, the Court finds that Plaintiff was not required to

 comply with the exhaustion requirement of KRS § 454.415 because he was not an “inmate” when

 he filed his action.

 B.      Claims Against Louisville Metro

                 1.      State law claims—Sovereign Immunity

         Plaintiff asserts state law claims of battery, assault, intentional or negligent infliction of

 emotional distress, negligence, negligence per se, negligent hiring, negligent supervision and

 training, and malicious prosecution and abuse of process. [DE 7 at 46-50]. Defendants argue that

 “[w]hile it is difficult to tell exactly which of the state law claims are intended to be raised against

 the individual defendants and which are raised against Metro Government and/or LMYDC, all

 state law claims construed to be raised against Metro Government should be dismissed as Metro

 Government is entitled to sovereign immunity.” [DE 10-1 at 71]. Plaintiff concedes that

 Louisville Metro “as a governmental agency” is entitled to “sovereign immunity,” but argues that

 it is not entitled to “absolute sovereign immunity” because under KRS 65.2001 “local governments

 may be liable in tort.” [DE 13 at 110-111].

         The Court disagrees. Under Kentucky law, political subdivisions of the Commonwealth,

 including county governments, are entitled to sovereign immunity. Yanero v. Davis, 65 S.W.3d

 510, 525 (Ky. 2001). The General Assembly addressed the immunity of such governments in KRS

 67C.101(2)(e), providing that consolidated local governments, like Louisville Metro, “shall be

 accorded the same sovereign immunity granted counties, their agencies, officers, and employees.”

 KRS 67C.101(2)(e); see also Jewish Hosp. Healthcare Servs., Inc. v. Louisville/Jefferson Cty.

 Metro Gov't, 270 S.W.3d 905, 907 (Ky. App. 2008) (“[Louisville] Metro Government is entitled

 to sovereign immunity”); Lexington-Fayette Urban Cty. Gov't v. Smolcic, 142 S.W.3d 128, 132
                                                    7
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 8 of 14 PageID #: 134




 (Ky. 2004) (finding Lexington-Fayette Urban County Government was immune from suit). Thus,

 absent an explicit statutory waiver, Louisville Metro is entitled to immunity. Jewish Hosp.

 Healthcare Servs., Inc., 270 S.W.3d at 907.

        The doctrine of sovereign immunity extends to tort claims. Univ. of Louisville v. Martin,

 574 S.W.2d 676, 677 (Ky. Ct. App. 1978) (citing Foley Const. Co. v. Ward, 375 S.W.2d 392 (Ky.

 1963); All-Am. Movers, Inc. v. Kentucky ex rel. Hancock, 552 S.W.2d 679 (Ky. Ct. App. 1977)).

 The Kentucky General Assembly has never expressly stated or otherwise suggested that it intended

 to waive sovereign immunity for tort claims against the government. Faced with such claims,

 courts have found that no waiver exists. See, e.g., Yanero, 65 S.W.3d at 526 (noting that

 governmental subdivisions’ immunity is grounded in the Kentucky Constitution and thus not

 waived); Tinch v. Jefferson Cty. Pub. Sch. Sys., No. 3:12-CV-844-DJH, 2016 WL 1574149, at *4

 (W.D. Ky. Apr. 19, 2016) (dismissing a defamation claim under Kentucky law because sovereign

 immunity had not been waived). Thus, Louisville Metro is entitled to sovereign immunity for

 Plaintiff’s state-law claims. See Albin v. Louisville Metro Gov't, No. 3:19-CV-576-DJH, 2020

 WL 1310495, at *3 (W.D. Ky. Mar. 19, 2020) (finding Louisville Metro entitled to sovereign

 immunity and dismissing state-law claims, including tort claims).

        2.      §1983 Claim

        In his Amended Complaint, Plaintiff alleges that Louisville Metro is liable under §1983

 because it caused “Plaintiff’s harm” by: 1) “being deliberately indifferent in the training of its

 employees and staff”; 2) “ratifying the unconstitutional conduct by failing to properly investigate

 complaints of constitutional violations”; and 3) “permitting quality assurance director Toni Rice

 to adopt policies and procedures that prevented and concealed constitutional violations against

 Plaintiff which caused Plaintiff to suffer harm.” [DE 7 at 51]. Defendants argue that Plaintiff’s
                                                 8
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 9 of 14 PageID #: 135




 §1983 claim against Louisville Metro must be dismissed because he has failed to sufficiently

 allege any of his theories of §1983 liability. [DE 10-1 at 75].

        A plaintiff asserting a municipal liability claim under § 1983 must allege that the federal

 violation occurred because of a municipal policy or custom. Monell v. Dep't of Soc. Servs., 436

 U.S. 658, 694 (1978). To properly assert a municipal liability claim, a plaintiff must sufficiently

 allege: “(1) the existence of an illegal official policy or legislative enactment; (2) that an official

 with final decision[-]making authority ratified illegal actions; (3) the existence of a policy of

 inadequate training or supervision; or (4) the existence of a custom of tolerance [of] or

 acquiescence [to] federal rights violations.” Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013).

 A municipality “may not be sued under § 1983 for an injury inflicted solely by its employees or

 agents.” Monell, 436 U.S. at 694.

                        a.      Failure to Train

        To state a failure-to-train claim, the plaintiff must allege: 1) “the training or supervision

 was inadequate for the tasks performed”; 2) “the inadequacy was the result of the municipality's

 deliberate indifference”; and 3) “the inadequacy was closely related to or actually caused the

 injury.” Ellis ex rel. Pendergrass v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006).

 As to the municipality’s “deliberate indifference,” the plaintiff must either allege: 1) “prior

 instances of unconstitutional conduct demonstrating that the [municipality] has ignored a history

 of abuse and was clearly on notice that the training in this particular area was deficient and likely

 to cause injury”; or 2) “[A] single violation of federal rights, accompanied by a showing that a

 municipality has failed to train its employees to handle recurring situations presenting an obvious

 potential for such a violation.” Fisher v. Harden, 398 F.3d 837, 849 (6th Cir.2005); Bd. of County

 Comm'rs of Bryan County v. Brown, 520 U.S. 397, 409 (1997).
                                                   9
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 10 of 14 PageID #: 136




          Plaintiff argues that he has sufficiently alleged his failure-to-train theory: “Plaintiff’s

  complaint shows that Defendant Louisville Metro Government had ample opportunity to properly

  train its staff to follow the law, that even after the first incident, the staff failed to receive adequate

  training, and failed to refrain from using excessive, unwarranted and irrational force, as

  demonstrated by the videotape of June 4, 2018.” [DE 13 at 118].

          Defendants, on the other hand, contend that Plaintiff has failed to sufficiently allege his

  failure-to-train theory: “[I[t is unclear whether Plaintiff is attempting to raise a generalized failure

  to train or single incident failure to train claim. Plaintiff provided no examples of prior

  unconstitutional conduct, particularly conduct of which either the Assistant Director or Director

  of LMYDC were made aware prior to the incidents that are the subject of this Amended Complaint.

  Plaintiff alleged only that Metro Government was deliberately indifferent in its training.” [DE 10-

  1 at 73].

          Plaintiff has sufficiently stated a failure-to-train claim. LMYDC is required to “adopt and

  enforce written policies and procedures which [l]imit the use of physical force to instances of self-

  protection, protection of the juveniles or others, prevention of property damage, prevention of

  escapes and in accordance with appropriate statutory authority. In no event shall physical force

  be justifiable as punishment.” 505 Ky. Admin. Regs. 2:060. However, despite these “written

  policies and procedures,” Plaintiff has alleged that LMYDC staff members violently assaulted him

  on multiple occasions.       Considering Plaintiff’s factual allegations as true and making the

  “reasonable inference” that he was assaulted because the staff members were improperly trained,

  the Court finds that Plaintiff has provided enough allegations to “nudge[] [his] claim[] across the

  line from conceivable to plausible.” Twombly, 550 U.S. at 570; [See DE 7 at 41-46]. Plaintiff’s



                                                      10
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 11 of 14 PageID #: 137




  allegations may be insufficient after discovery. But, at this stage in the litigation, Plaintiff has

  alleged just enough for his failure-to-train claim to survive.

                 b.      Ratification

         Under a ratification theory, a single decision can constitute a municipal policy or custom

  “if that decision is made by an official who possesses final authority to establish municipal policy

  with respect to the action ordered, which means that his decisions are final and unreviewable and

  are not constrained by the official policies of superior officials.” Flagg v. City of Detroit, 715 F.3d

  165, 175 (6th Cir. 2013) (internal citations and quotation marks omitted). An official with final

  decision making authority ratifies a subordinate’s action if the decision maker provides

  “affirmative approval of a particular decision made by [the] subordinate.” Feliciano v. City of

  Cleveland, 988 F.2d 649, 656 (6th Cir.1993). “Authority to make municipal policy may be granted

  directly by a legislative enactment or may be delegated by an official who possesses such authority,

  and of course, whether an official had final policymaking authority is a question of state law.”

  Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986). “Thus the identification of policymaking

  officials is not a question of federal law, and it is not a question of fact in the usual sense.” City

  of St. Louis v. Praprotnik, 485 U.S. 112, 124 (1988).

         Plaintiff alleges that Rice “had final decision-making authority as it pertains” to: 1)

  “creating adequate policies and procedures to ensure staff and resident safety and to comply with

  state, local and federal regulations as well as juvenile detention facility procedures”; and 2)

  “investigating and remedying instances of alleged breaches of staff or resident safety or breaches

  of procedures, policies, or local, state and federal law.” [DE 7 at 42]. Citing the LMYDC Resident

  Handbook [DE 10-2], Defendants argue that “[a]lthough Plaintiff erroneously alleged that Rice

  had final decision making authority and was permitted by Metro Government to ‘adopt policies
                                                    11
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 12 of 14 PageID #: 138




  and procedures that prevented and concealed constitutional violations against Plaintiff,’ he pled

  no facts to support such conclusory allegations. Plaintiff did not identify a single policy or

  procedure that Rice allegedly adopted to conceal constitutional violations.” [DE 10-1 at 74].

  Plaintiff argues that “Ms. Rice’s decisions in effect created Metro Government’s policy and

  response to the unlawful harm he suffered initially during the attack against him and that this policy

  adopted and implemented under the direction of Quality Assurance Director Rice caused him

  deprivation of his constitutionally protected rights.” [DE 13 at 114].

         Plaintiff has sufficiently stated a ratification claim.     Defendants have not cited any

  Kentucky authority for the proposition that the Quality Assurance Director of LMYDC does not

  have final decision-making authority. See Pembaur, 475 U.S. at 483 (“[W]hether an official had

  final policymaking authority is a question of state law”).   Rather, Defendants rely exclusively on

  the LMYDC Resident Handbook: “Rice’s position as quality assurance director was not one that

  either had final decision making authority or the ability to adopt polies and procedures for

  LMYDC. See Louisville Metro Youth Detention Center Resident Handbook, page 5, attached as

  Exhibit 1. It was the Assistant Director that had authority to establish policies and procedures and

  the Director that had final decision making authority within LMYDC.” [DE 10-1 at 74].

         Rule 12(d) of the Federal Rules of Civil Procedure provides that if “matters outside the

  pleadings are presented and not excluded by the court, the motion must be treated as one for

  summary judgment under Rule 56.” While the LMYDC Resident Handbook may assist the Court

  on a motion for summary judgment, the Court declines to consider it now. Therefore, making all

  reasonable inferences in Plaintiff’s favor, Plaintiff has plausibly alleged that Rice had final

  decision-making authority and that she “affirmatively” approved the actions of the officers who

  assaulted him. [See DE 7 at 41-46];      Feliciano, 988 F.2d at 656.
                                                   12
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 13 of 14 PageID #: 139




  C.     Claims Against LMYDC

         Defendants argue that “LMYDC is not a ‘person’ subject to suit under §1983 because

  municipal departments, such as jails, are not subject to suit under §1983 . . . Consequently,

  Plaintiff’s claims against LMYDC should be dismissed for failure to state a claim for which relief

  may be granted.” [DE 10-1 at 70-71]. Plaintiff does not disagree: “Plaintiff does not dispute the

  notion that Louisville Metro Youth Detention center is a branch of Metro Government and is not

  independent of Metro Government.” [DE 13 at 110].

         To state a claim under 42 U.S.C. § 1983, a plaintiff must establish depravation of a federal

  right by a person acting under color of state law. Black v. Barberton Citizens Hosp., 134 F.3d

  1265, 1267 (6th Cir.1998). But LMYDC is not a legal entity amendable to suit under 42 U.S.C. §

  1983 because it is not a “person” under § 1983. See Monell, 436 U.S. at 688–90 (describing the

  meaning of “persons” under 42 U.S.C. § 1983). As a result, LMYDC is neither a separate legal

  entity nor a “person” who can be sued under 42 U.S.C. § 1983. See Bush v. Carter Cnty. Det.

  Ctr., 2011 WL 3880468, at *1 n.1 (E.D.Ky. Aug. 29, 2011) (construing “the claims against Carter

  County Detention Center as against Carter County itself” because jails are not subject to suit under

  § 1983); Shoemaker v. Greene County “Jail” Detention Ctr., No. 2:07–CV–124, 2007 WL

  2159295, at * 1 (E.D.Tenn. July 26, 2007) (“The Greene County ‘Jail’ Detention Center is a

  building and not a ‘person’ who can be sued under § 1983.”). As a result, Plaintiff’s claims against

  LMYDC are dismissed.

                                       IV.     CONCLUSION

         For the reasons above, and being otherwise sufficiently advised, THE COURT ORDERS

  AS FOLLOWS:

         (1) Defendants’ Motion to Dismiss the Complaint is DENIED AS MOOT [DE 4].
                                                  13
Case 3:19-cv-00858-RGJ-RSE Document 15 Filed 09/29/20 Page 14 of 14 PageID #: 140




         (2) Defendants’ Motion to Dismiss the Amended Complaint is GRANTED IN PART

               AND DENIED IN PART [DE 10].




                                                       September 29, 2020




  Copies to:     Counsel of record




                                             14
